                                                     Notice Recipients
District/Off: 0970−4                           User: vanegasv                  Date Created: 12/20/2018
Case: 4:18−bk−15395−SHG                        Form ID: ntcdef                 Total: 3


Recipients of Notice of Electronic Filing:
tr          TRUDY A. NOWAK                 trustee@tanowak.com
aty         STEPHEN MARK TREZZA                   trezzaecfnotices@gmail.com
                                                                                                          TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Sonia Evans       5000 E Grant Rd     # 74      Tucson, AZ 85712−2741
                                                                                                          TOTAL: 1




     Case 4:18-bk-15395-SHG Doc 3-1 Filed 12/20/18 Entered 12/20/18 08:22:19                                   Desc
                  Ntc Incmplete/Deficient Filing: Notice Recipients Page 1 of 1
